Stacy, C. J.
The demurrer was properly overruled. It is sufficient to say that the rights of all the parties are dependent upon the establishment or nonestablishment of- the alleged parol trust, which grows out of a single agreement, if made at all, affecting all three tracts of land. Hence, it is the one alleged transaction out of which the rights of all the parties arise. C. S., 507. It is observed, also, that the action is one cognizable only in equity. McNinch v. Trust Co., 183 N. C., 33, 110 S. E., 663; 1 R. C. L., 362.
The effect of the judgment entered in the Superior Court was to overrule the demurrer and no more.
Affirmed.